DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 11/03/2021 has been entered – Claims 10-12 are amended and Claims 13-16 are cancelled. Claims 1-12 remain pending in the application with Claims 1-9 standing withdrawn as being directed to a non-elected invention. 

The objection to Claims 10-11 as previously set forth in the Non-Final Office Action mailed 06/25/2021 is overcome by Applicant’s amendment. However, at outlined in greater detail below, new objections are necessitated by Applicant’s amendment.  

The rejection of Claims 10-11 (and applicable dependent claims) under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Non-Final Office Action mailed 06/25/2021 is overcome by Applicant’s amendment. The rejection of Claims 13-16 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Non-Final Office Action mailed 06/25/2021 is moot because the claims at issue are cancelled by Applicant’s amendment. 

The rejections of Claim 10 under 35 U.S.C. 103 as being unpatentable over Ivanoff et al. (US 2009/0317584 A1) in view of Temkho (“The Hygienic Towel Infused With Charcoal”), Dunee (“Difference Between Charcoal and Activated Charcoal”), and Mogahzy (“Ch 9 – Structure and Types of Yarn for Textile Product Design”) and Claims 11-12 under 35 U.S.C. 103 as being unpatentable over Ivanoff in view of Temkho, Dunee, and Mogahzy and further in view of Hozumi (US 2016/0206026 A1) as previously set forth in the Non-Final Office Action mailed 06/25/2021 are herein revised to reflect Applicant’s amended claim language. The Claims 13-16 under 35 U.S.C. 103 as previously set forth are moot because the claims at issue are cancelled by Applicant’s amendment.

The declaration filed 10/25/2021 is considered insufficient to overcome the rejections of record under 35 U.S.C. 103 for the reasons discussed in detail below.

Response to Arguments
Applicant’s arguments on Pages 6-15 of the response dated 10/25/2021 with respect to the rejection of the claims under 35 USC § 103 as previously set forth have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 7-9 of the reply that “the Examiner has failed to meet the prima facie burden as the Examiner’s rejection is merely conclusory and unsupported.” Applicant bases this conclusion on (a) case law regarding piecemeal analysis of reference (i.e. “it is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position to the exclusion of all parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art”) and (b) a statement that “the Examiner fails to cite any evidence, authority, or reference” in support of the statement that it would have been obvious to form the blended yarn of Ivanoff and Temkho using a charcoal-cellulose filament wrapped in a cotton staple fiber sheath.
Examiner’s Response – The Examiner respectfully disagrees. With respect to item (a), the Examiner notes that Applicant has not specifically identified portions of the reference which were allegedly excluded or ignored that would have lead away from a case of obviousness. As outlined in greater detail below, Ivanoff teaches a towel including a pile yarn that is a blend of modal fibers (a cellulosic material) and cotton Mogahzy teaches that a class of yarns known as compound yarns typically consist of two or more different fiber stands in a core-wrap structure with the idea being to get a net effect combining the prima facie burden has indeed been met. 
Applicant’s Argument – Applicant argues on Page 9 of the reply that none of the references, alone or in combination, disclose the method recited in the independent claim wherein liquified activated charcoal paste is combined with liquified cellulose paste, a filament is generated from said mixture, and said filaments are spun with cotton fibers to produce a yarn. Applicant asserts that said yarn is novel and not disclosed in the cited references. Applicant concludes that the Examiner’s rejection fails to consider the claimed invention as a whole.
Examiner’s Response – The Examiner respectfully disagrees. First, in response to applicant's argument that the references do not disclose the claimed method, the Examiner notes that said limitation is regarded to be a product-by-process limitation. The product produced by the process is viewed as a bicomponent fiber including cotton fibers and cellulose-charcoal filaments that are a mixture of cellulose and charcoal (i.e. the charcoal is not merely on the outside of said fibers). 
Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article. In this analysis, the Examiner is considering the claimed invention as a whole. Second, in response to the statement that the product produced by the claimed method is novel, the Examiner believes Applicant's argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s Argument – Applicant argues on Page 10 that “the Examiner has failed to state any evidence or teachings from the references that would have 
Examiner’s Response – The Examiner respectfully disagrees for the reasons discussed in greater detail in the responses above and in the rejection below. 
Applicant’s Argument – Applicant argues on Page 10 of the reply that “the Temkho reference is a promotional website created to generate funding in order to, if funded, produce a product” and that “by definition the Temkho reference is merely a promotional and aspirational publication… [and] is not an enabling disclosure and therefore, not a proper reference, for an obviousness rejection.” 
Examiner’s Response – The Examiner respectfully disagrees. The Examiner notes that the Temkho reference includes pictures of a towel product according to their disclosure which suggests that the product has been made. Additionally, the Examiner points to Page 6 of Temkho which references “testing and development” as further evidence that the product has been made. Applicant has not provided any evidence to support that the product has not been made or that Temkho is not enabling. Accordingly, it is the Examiner’s position that the reference is not merely promotional/aspirational and is a proper prior art reference. See MPEP § 2152.02(b) which describes printed publications as prior art. 
Applicant’s Argument – Applicant argues on Pages 10-11 of the reply that “Temkho identifies a need, but does not disclose to a person of ordinary skill in the art how to modify the Ivanoff reference to reach the claimed invention.” Applicant asserts this is only found in the disclosure and therefore Applicant suggests the rejection of record includes improper hindsight reasoning. 
Examiner’s Response – In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As outlined in greater detail in the rejection below, Ivanoff teaches a towel including a pile yarn that is a blend of modal fibers (a cellulosic material) and cotton (see [0033]). In the analogous art of towels comprising cotton and viscose (see Pg. 3), Temkho teaches that towels infused with charcoal powder, which has a strong antibacterial effect (see Pg. 2) and Temkho suggests that in order to pass the positive characteristics of said charcoal to the towels, the viscose fraction is infused with charcoal during the manufacturing process which gives the towel the property to remain antibacterial, even after many washes and uses (see Pgs. 4-5). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the towel of Ivanoff by infusing charcoal into the modal fibers during manufacture for the benefit of improved antimicrobial property that withstands washing as suggested by Temkho. Note that the above modification is based solely on the teaching/suggestion/motivation of Temkho and is therefore proper. 
Applicant’s Argument – Applicant argues on Page 12 of the reply that the Examiner relied upon recognition of a problem rather than recognition of a solution.
Examiner’s Response – The Examiner respectfully disagrees for the reasons described above. Temkho recognizes both the problem (towels grow bacteria which leads to odor) and the solution (infusing towels with charcoal powder provides an antibacterial effect). 
Applicant’s Argument – Applicant argues on Pages 13-14 of the reply that (a) the claimed product is unobvious with respect to the prior art product since the prior art 
Examiner’s Response – With respect to item (a), the Examiner disagrees for the reasons discussed above with respect to the Temkho reference. With respect to item (b), the Examiner first notes that Applicant has not provided an explanation of how the claimed product is different than the prior art of record. Temkho suggests that in order to pass the positive characteristics of said charcoal to the towels, the viscose fraction is infused with charcoal during the manufacturing process which gives the towel the property to remain antibacterial, even after many washes and uses (see Pgs. 4-5) and the towel of Ivanoff is modified as such. Therefore, it is the Examiner’s position that the article of the prior art would include fibers wherein the cellulose and the charcoal are mixed as described in the arguments above. 
Applicant’s Argument – Applicant argues on Page 14 of the reply that the declaration filed 10/25/2021 provides evidence of nonobviousness via showings of unexpected results and commercial success. 
Examiner’s Response – This is not found persuasive for the reasons discussed below with respect to the analysis of the declaration. 
Applicant’s Argument – Applicant argues on Page 15 of the reply that dependent Claims 11-12 are patentable over the cited references by virtue of their dependency from the independent Claim 10. 
Examiner’s Response – Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons discussed above, this is not persuasive. 

The declaration dated 10/25/2021 has been fully considered but is insufficient to overcome the rejection of the claims under 35 USC § 103. 
Applicant’s Argument – Applicant provides statements with regards to (1) the charcoal longevity the towel asserting that the antimicrobial effects of the inventive towels unexpectedly last longer than those of the prior art because the charcoal is infused while other towels use powder.
Examiner’s Response – A showing of unexpected results must be based on factually supported objective evidence. See MPEP § 2145. Overcoming a rejection based on unexpected results requires the combination of three different elements: (i) the results must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132, (ii) the claims must be commensurate in scope, and (iii) the results must truly be unexpected. See MPEP § 716.02. Additionally, the burden rests with Applicant to establish the results are unexpected and significant. See MPEP § 716.02(b). Applicant allegation of unexpected results above is not persuasive for at least the following reasons. First, Applicant has not provided factually supported, objective (i.e. scientific) evidence. Second, Applicant has not fairly compared with the closest prior art (prior art towels in general are described rather than that suggested by the prior art of record). Third, the Examiner notes that the amended claim recites a “textile product” but the discussion includes describe towel products. Accordingly, the discussion is not considered to be commensurate in scope with the claims. Fourth, Applicant has not provided evidence that the effects seen are truly unexpected. It is noted that the prior art combination is regarded to teach a towel in which the charcoal is infused and would therefore be expected to display any beneficial properties of the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. See MPEP § 2112. Also note that Temkho suggests that infusing the charcoal into the 
Applicant’s Argument – Applicant provides statements with regards to (2) charcoal towel sales to allege commercial success. 
Examiner’s Response – An Applicant who is asserting commercial success to support its contention of nonobviousness bears the burden of proof of establishing a nexus between the claimed invention and evidence of commercial success. The term “nexus” designates a factually and legally sufficient connection between the evidence of commercial success and the claimed invention so that the evidence is of probative value in the determination of nonobviousness. See MPEP § 716.03. The Examiner asserts that Applicant has not successfully provided the requisite nexus as there is not a factually and legally significant connection provided between the limited statistics and the claimed invention. For example, the mere fact that charcoal towels make up 82% of the business does and outsell non-charcoal towels 5 to 1 does not sufficiently demonstrate commercial success provided question as to the root cause for said phenomena. Are those values indicative of commercial success of the item as claimed alone or are they influenced by other factors such as increased marketing/availability or favorable pricing/promotions of the charcoal towels relative to the rest of the product line? Note also that evidence of commercial success must be commensurate in scope with the claims. See MPEP § 716.03(a). As discussed above, the amended claim recites a “textile product” but the discussion of commercial success includes only towel products. 
Applicant’s Argument – Applicant provides statements with regards to (3) charcoal detoxifying the skin and (4) charcoal reactivating with heat as a basis for asserting unexpected results. Applicant also notes that the phrase Charcoal-Detox™ has been trademarked and is novel.
Examiner’s Response – As discussed above, a showing of unexpected results must be based on factually supported objective evidence. See MPEP § 2145. Applicant has not provided the requisite evidence and therefore, the allegation of unexpected results is not found persuasive. The Examiner notes that the statements of product-users in reviews on Amazon.com and Instagram are not regarded to constitute factually supported objective evidence. Additionally, the Examiner notes that the bar for obtaining a trademark and a patent are not the same. Obtaining the above trademark in no way suggests that the product is novel or non-obvious over the cited prior art references. 
Applicant’s Argument – Applicant provides statements with regards to (5) fitness instructor and esthetician adoption and (6) individuals from tradeshows and consumer events that have not heard of charcoal in towels as evidence of commercial success. 
Examiner’s Response – As discussed above, a factually and legally sufficient connection between the evidence of commercial success and the claimed invention is required in the determination of nonobviousness due to commercial success. See MPEP § 716.03. The reaction of a small sampling of fitness instructors, estheticians, and individuals at tradeshows/consumer events is not considered sufficient to meet the above burden. Specifically, the Examiner notes that the pictures of business cards are not considered to be factually supported objective evidence pertinent to the discussion of commercial success. 

Claim Objections
Claim 10 is objected to because of the following informalities: It is the Examiner's position that the phrase "generating a filaments" should instead read --generating filaments-- for . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 10-12, each of the claims at issue recite a “textile product” in the preamble. It is the Examiner’s position that the specification as originally filed does not provide literal support for said “textile product” but rather recites only a “towel product.” Additionally, as the two phrases do not completely overlap in scope (a non-absorbent textile would not be considered a towel & a paper towel would not be considered a textile), it the Examiner’s position that no inherent support is provided for the “textile product” recited in the claims as currently amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanoff et al. (US 2009/0317584 A1) in view of Temkho (“The Hygienic Towel Infused With Charcoal” from Kickstarter.com), Dunee (“Difference Between Charcoal and Activated Charcoal”), and Mogahzy (“Ch 9 – Structure and Types of Yarn for Textile Product Design” Engineering Textiles: Integrating the Design and Manufacture of Textile Products. Woodhead Publishing. Pgs 240-270. 2009).
Regarding Claim 10, Ivanoff teaches a towel woven from warp/weft yarns that are 100% cotton yarns (corresponding to the cotton yarns of the instant claim) and a pile yarn that is a blend of modal fibers (a cellulosic material) and cotton (see [0033]). Note that said towel is considered a textile product since it is woven from yarns. Ivanoff does not teach a charcoal-infused towel product. 
In the analogous art of towels comprising cotton and viscose (see Pg. 3), Temkho teaches that towels infused with charcoal powder, which has a strong antibacterial effect, display significantly less harmful microbes, fungi, and infections which creates a better smelling 
Temkho does not explicitly teach the use of “activated charcoal” but rather refers to the use of charcoal generically. However, as evidenced by Dunee, it was known at the time of the claimed invention that activated charcoal has increased absorptive power relative to charcoal and is therefore more useful as filters or in chemical purification processes (see Pg. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to perform the above modification of the towel of Ivanoff using activated charcoal. Said modification would yield a towel woven from cotton yarns and cotton-cellulose-charcoal yarns as required by the instant claim. 
However, the prior art combination does not teach a towel wherein said blended cotton-cellulose-charcoal yarns are made from filaments of the cellulose-charcoal mixture. In the analogous art yarns for fibrous products, Mogahzy teaches that a class of yarns known as compound yarns typically consist of two or more different fiber stands in a core-wrap structure with the idea being to get a net effect combining the characteristics of the core and cover components (see Pg. 249). The sheath protects the core from adverse effects and exhibits characteristics like softness since it is external and will contact the user (see Pg. 249). Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the blended yarn to have a core-sheath structure since the ordinarily skilled artisan would have recognized the benefit in using such a structure to produce the blended yarn of the prior art since the soft cotton fibers could be used as a sheath 
 Concerning the limitation wherein the cotton-cellulose-charcoal yarns are made from a process of “combining a liquified activated charcoal paste with a liquified cellulose paste in a first proportion of activated charcoal paste to cellulose paste, thereby producing a cellulose-charcoal paste; generating filaments from the cellulose-charcoal paste, thereby producing textile said filaments embedded with activated charcoal; and spinning the filaments with cotton fibers in a second proportion, thereby producing said cotton-cellulose-charcoal yarn,” said limitation is regarded to be a product-by-process limitation. The product produced by the process is viewed as a bicomponent fiber including cotton fibers and cellulose-charcoal filaments that are a mixture of cellulose and charcoal (i.e. the charcoal is not merely on the outside of said fibers). 
Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanoff et al. in view of Temkho, Dunee, and Mogahzy as applied to Claim 10 above, and further in view of Hozumi (US 2016/0206026 A1).
Regarding Claim 11, Ivanoff in view of Temkho, Dunee, and Mogahzy teaches the charcoal-infused towel product according to Claim 10 above but the prior art combination does not teach a towel wherein the cotton yarn is made from super thin strand cotton fibers. It is noted that in one embodiment, the cotton-cellulose-charcoal yarns are the pile yarns and the cotton yarns are the warp/weft yarns (see [0033]) however Ivanoff teaches that both the pile and base material may consist of the cellulose blended fiber and/or the cotton fiber (see [0024]). 
In the analogous art of towel products, Hozumi teaches that towels comprising pile yarns that are non-twisted yarns having a yarn count of 40-90 and comprising fibers of cotton having an effective length of 34-42 mm (1.33-1.65 inches) display good touch feeling, lightness, breathability, and suppression of bulkiness feeling (see Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the towel Ivanoff in view of Dunee, Temkho, and Mogahzy using at least a portion of cotton pile using the dimensions and properties disclosed by Hozumi for the benefit of good touch feeling, lightness, etc. 

Regarding Claim 12, Ivanoff in view of Dunee, Temkho, Mogahzy, and Hozumi teaches the charcoal-infused towel product according to Claim 11 above wherein the ratio of cellulose-charcoal fibers to cotton fibers is 50:50, not 65:35 as claimed. However, Ivanoff also teaches that the ratio of modal to cotton fibers in the blended yarns is preferably from 30% to 100% (see [0026]) which overlaps with the claimed ratio of 65% cellulose-charcoal fibers (and correspondingly 35% cotton fibers). A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05. Therefore it would have been obvious to one of ordinary skill in the art to modify the towel of Ivanoff in view . 






















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789